DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a foldable display device comprising a flexible display component having a part disposed on a same side of the first casing and the second casing and another part protruding into the first receiving cavity and connected to the rewinding component; wherein the second casing is rotatably connected to the stretching component through the first rotating component; and wherein when the flexible display component disposed in the first receiving cavity is stretched out, the rewinding component provides a flexible elastic pulling force to the flexible display component; and wherein the second casing comprises a first sub casing, a second sub casing, and a second rotating component disposed between the first sub casing and the second sub casing; the first sub casing is rotatably connected to the second sub casing through the second rotating component; the first sub casing is further connected to the first rotating component, and the first sub casing is further rotatably connected to the stretching component through the first 
Regarding claims 3-4, 6-19, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800
03/10/2022